Citation Nr: 0525707	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  02-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for multiple myeloma, 
including as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	N. Lee Presson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat
REMAND

A service discharge document reflects that the veteran had 
active military service from February 1973 to February 1975.  
Other records indicate his service continued after February 
1975, until February 1981.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision and was remanded in March 
2004.  The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

The veteran essentially claims that his current multiple 
myeloma is due to exposure to radiation and chemicals during 
active duty work as a nuclear propulsion power plant operator 
aboard a nuclear submarine.  In April 2001, the Chief Public 
Health and Environmental Hazards Officer for VA's Under 
Secretary of Health opined that there was about a 6 percent 
likelihood that the veteran's multiple myeloma could be 
caused by the radiation dose to which he was exposed in 
service.  

However, the veteran testified at his August 2005 Board 
hearing that he was first treated for multiple myeloma at VA 
in 1999, and that during this initial treatment, a VA 
physician had told him that his cancer was the result of his 
work aboard the submarine during active duty.  The earliest 
VA medical records associated with the claims file are dated 
in January 2000, and these reference an initial diagnosis of 
multiple myeloma in October 1999.  A remand is unavoidable 
because there are outstanding VA medical records which may 
contain an etiology opinion relating to the veteran's claim 
for service connection.  

Accordingly, the Board remands this case for the following:

1.  With any needed assistance from the 
veteran, obtain any outstanding VA 
clinical documents dated in 1999 relating 
to treatment for multiple myeloma.   

2.  Re-adjudicate the claim for service 
connection for multiple myeloma.  If it 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case summarizing the 
evidence and analyzing pertinent legal 
authority.  Allow appropriate time for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) must be handled 
expeditiously.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a Board decision on the merits of your appeal.  
Only a Board decision is appealable to the CAVC.  See 
38 U.S.C.A. § 7252 (West 2002); 38 C.F.R. § 20.1100(b) 
(2004).


